Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-11 and 23, 25-31 are presented for examination.  Claims 2, 12-22 and 24 are canceled.

Information Disclosure Statement
The IDS filed on 11/5/2020 are considered.

Response to Arguments
Applicant's arguments filed on 2/10/2021 have been fully considered but they are not persuasive. 

In the remark, applicant argued (1) the references do not teach the limitation of “determine the received IP address allocated to the UE as the resource IP address of the first data and replacing the default IP address or the random IP address”.

Examiner traverse the argument:
As to point (1), although the examiner only cited section 2.2.2 and 2.3 in the rejection addressing this argued limitation, T-Mobile reference specifically disclosed that the problem to solve in section 2.0 Issue Overview.  One of the problem is “To avoid duplicate IP address allocation the SMF’s will either need to co-ordinate IP allocations between themselves, or utilize discrete address pools for a given UPF – these options will either be impractical in deployments with large numbers of SMF & UPF, or inefficient where a UPF has few IP resources (e.g. local network or edge computing scenarios) forcing networks to deploy centralized IP allocation solutions outside the SMF (e.g. DHCP, Proprietary Radius)”.  With this understanding of UPF possibly having a few IP resources that allocates IP address, the UPFs essentially include UPF that are already assigned a source IP address, such as a local network IP address, prior to communication with the SMF.  Section 2.2.2 and section 2.3’s solution for allocating IP address from the address pool explicitly replaces any of the previously allocated IP address (such as local network IP address) of the UPF with the new allocated IP address.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enhancing IP Allocation between UPF and SMF, T-Mobile USA INC, SA WG2 Meeting #120, S2-172030, March 27, 2017 (hereinafter T-Mobile).  

As per claim 23, T-Mobile taught the invention including a network function entity, comprising a transceiver, a processor and a storage, wherein the processor is configured to read a program in the storage and execute the following process:
Controlling the transceiver to acquire first data transmitted by a UE, wherein a source IP address of the first data is a default IP address or a random IP address, and determining and IP address allocated by a SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address (section 2.2.2: SMF reserving and allocating IP); and
The transceiver is configured to receive and transmit data (SMF transmits and receive data shows it comprises a transceiver);
Wherein the processor is further configured to determine the IP address allocated by the session management function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address comprises:
Transmitting a first request message to the SM function entity according to the default IP address or the random IP address, to request the SM function entity to allocate an IP address to the UE (section 2.2.2, and entire 2.3);
Receiving a first response message transmitted by the SM function entity, wherein the first response message carriers the IP address allocated by the SM function entity to the UE (section 2.2.2, and entire 2.3); and
Determining the receive IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address (section 2.2.2, and entire 2.3).  

As per claim 28, T-Mobile taught the invention as claimed in claim 23.  T-Mobile further taught wherein the processor is further configured to execute the following process:
Transmitting second data to the SM function entity, wherein the second data is obtained by replacing the source IP address of the first data with the IP address allocated by the SM function entity to the UE (section 2.3.2: steps 8-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enhancing IP Allocation between UPF and SMF, T-Mobile USA INC, SA WG2 Meeting #120, S2-172030, March 27, 2017 (hereinafter T-Mobile), in view of obviousness.

As per claim 25, T-Mobile taught the invention as claimed in claim 23.  T-Mobile did not specifically teach wherein the processor is further configured to determine the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address by executing the following process:
Determining whether a started timer corresponding to the UE is timed out;
Transmitting a second request message to the SM function entity to request the SM function entity to allocate an IP address to the UE, in a case that the timer is timed out;
Receiving a second response message transmitted by the SM function entity, wherein the second response message carries an IP allocated by the SM function entity to the UE; and 
Determining the received IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address.  

However the concept and advantage of using a timer to determine request has expire and retransmit the request is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and further implement the use of timer to determine request timed out and prevent the requesting UE from waiting responses endlessly.  

As per claim 27, T-Mobile taught the invention as claimed in claim 25.  T-Mobile did not specifically teach wherein the processor is further configured to execute the following process:
Selecting the SM function entity for the UE according to the information of the UE, in a case that the timer is timed out; and
Transmitting the second request message to the SM function entity to request the SM function entity to allocate an IP address to the UE.  

However, the concept and advantage of selecting a SM function entity to transmit request is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and further allow the UE to select a SM function entity of choice based on different selection criteria such as location or carrier type to transmit requests in order to receive the service requested. 

Claims 1, 3-11, 26, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enhancing IP Allocation between UPF and SMF, T-Mobile USA INC, SA WG2 Meeting #120, S2-172030, March 27, 2017 (hereinafter T-Mobile), in view of Synnergren et al (Synnergren), US 2017/0310637. 

As per claim 1, T-Mobile taught the invention including an IP address configuration method, applied to a network function entity, the method comprising:
Acquiring first data transmitted by a UE, wherein a source IP address of the first data is a default IP address or a random IP address (section 2.2.2: SMF reserving and allocating IP); and
Determining an IP address allocated by a session management function entity to the UE as the source IP address of the first data and replacing the default IP 
the step of determining the IP address allocated by the session management function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address comprises:
Transmitting a first request message to the SM function entity according to the default IP address or the random IP address, to request the SM function entity to allocate an IP address to the UE (section 2.2.2, and entire 2.3);
Receiving a first response message transmitted by the SM function entity, wherein the first response message carriers the IP address allocated by the SM function entity to the UE (section 2.2.2, and entire 2.3); and
Determining the receive IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address (section 2.2.2, and entire 2.3).  

T-Mobile did not specifically teach wherein the network function entity is mobile management function entity.  Synnergren taught an MME to perform session management functions (pp. 0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of T-Mobile and Synnergren in order to implement various network equipment to including the capability to perform session management functions.  

As per claim 3, T-Mobile taught the invention as claimed in claim 1.  T-Mobile did not specifically teach wherein the network function entity is a MME function entity, and the step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address comprises:
Determining whether a started timer corresponding to the UE is timed out;
Transmitting a second request message to the SM function entity to request the SM function entity to allocate an IP address to the UE, in a case that the timer is timed out;
Receiving a second response message transmitted by the SM function entity, wherein the second response message carries an IP allocated by the SM function entity to the UE; and 
Determining the received IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address.  

Synnergren taught an MME to perform session management functions (pp. 0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of T-Mobile and Synnergren in order to implement various network equipment to including the capability to perform session management functions.  T-Mobile and Synnergren did not specifically teach the step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address comprises:
Determining whether a started timer corresponding to the UE is timed out;
Transmitting a second request message to the SM function entity to request the SM function entity to allocate an IP address to the UE, in a case that the timer is timed out;
Receiving a second response message transmitted by the SM function entity, wherein the second response message carries an IP allocated by the SM function entity to the UE; and 
Determining the received IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address.  

However the concept and advantage of using a timer to determine request has expire and retransmit the request is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and further implement the use of timer to determine request timed out and prevent the requesting UE from waiting responses endlessly.  

As per claim 4, T-Mobile and Synnergren taught the invention as claimed in claim 3.  Synnergren further taught wherein the step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address further comprises:
Determining a stored IP address allocated to the UE as the source IP address of the first data and replacing the default address or the IP address, in a case that the timer is not timed out (pp. 0047-0051).  

As per claim 5, T-Mobile and Synnergren taught the invention as claimed in claim 3.  T-Mobile and Synnergren did not specifically teach wherein the step of transmitting the second request message to the SM function entity to request the SM function entity to allocate an IP address to the UE in a case that the timer is timed out comprises:
Selecting the SM function entity for the UE according to the information of the UE, in a case that the timer is timed out; and
Transmitting the second request message to the SM function entity to request the SM function entity to allocate an IP address to the UE.  

However, the concept and advantage of selecting a SM function entity to transmit request is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and further allow the UE to select a SM function entity of choice based on different selection criteria such as location or carrier type to transmit requests in order to receive the service requested.  

As per claim 6, T-Mobile and Synnergren taught the invention as claimed in claim 5.  T-Mobile and Synnergren did not specifically teach wherein the information of the UE comprises at least one of UE subscription information, the UE location information, and UE type information.  However, it is a matter of design choice to include various UE information in a request for transmission to a SM function entity.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and further allow the UE to transmit any UE information to the SM function entity.  

As per claim 7, T-Mobile and Synnergren taught the invention as claimed in claim 1.  T-Mobile further taught to comprise:
Transmitting second data to the SM function entity, wherein the second data is obtained by replacing the source IP address of the first data with the IP address allocated by the SM function entity to the UE (section 2.3.2: steps 8-16).  

As per claim 8, T-Mobile taught the invention as claimed in claim 1.  T-Mobile further taught wherein the network function entity is a SM function entity (Section 2.2.2).  T-Mobile did not specifically teach the step of acquiring the first data transmitted by the UE comprises:
Receiving a third request message transmitted by a MM function entity, wherein the third request message carries the first data transmitted by the UE to the MM function entity; and wherein 
After the step of acquiring the first data transmitted by the UE, and prior to the step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address, the method further comprising:
Allocating an IP address to the UE according to the third request message.  

Synnergren taught the MM function entity to comprise the SM function entity (pp. 0032).  When implemented with T-Mobile’s teaching it is obvious for the MM function entity to forward the first data to the SM function entity internally and yield the same result as using a third request message.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and allowing 

As per claim 9, T-Mobile taught the invention as claimed in claim 1.  T-Mobile further taught wherein the network function entity is a SM function entity (section 2.2.2). T-Mobile did not specifically teach prior to the step of acquiring the first data transmitted by the UE, the method further comprises:
Receiving a fourth request message transmitted by a MM function entity, wherein the fourth request message is configured to request the SM function entity to allocate an IP address to the UE;
Allocating an IP address to the UE according to the fourth request message; and
Transmitting a fourth response message to the MM function entity; and
Wherein the step of acquiring first data transmitted by the UE comprises:
Receiving first data transmitted by the UE and forwarded by the MM function entity.  

Synnergren taught the MM function entity to comprise the SM function entity (pp. 0032).  When implemented with T-Mobile’s teaching it is obvious for the MM function entity to exchange communication message with the SM function entity internally and forward UD data to the SM function entity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and allowing MM function entity to function as a relay to forward UE transmitted data messages to the SM function entity.  

As per claim 10, T-Mobile taught the invention as claimed in claim 1.  T-Mobile further taught wherein the network function entity is a SM function entity (section 2.2.2), and the step of acquiring the first data transmitted by the UE comprises:
Receiving first data transmitted by the UE and forwarded by a MM function entity; and
The step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address comprises:
Determining a stored IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address.  

Synnergren taught the MM function entity to comprise the SM function entity (pp. 0032).  When implemented with T-Mobile’s teaching it is obvious for the MM function entity to exchange communication message with the SM function entity internally and forward UD data to the SM function entity.  Synnergren also taught to determine a stored IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address (pp. 0047-0051).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and allowing MM function entity to function as a relay to forward UE transmitted data messages to the SM function entity and allocated stored IP address for the UE.  

As per claim 11, T-Mobile and Synnergren taught the invention as claimed in claim 8.  Synnergren further taught wherein when the SM function entity allocates an IP address to the UE, a user plane gateway is selected (pp. 0004-0005, 0032-0033), and the method further comprises:
Transmitting second data to the user plane gateway, wherein the second data is obtained by replacing the source IP address of the first data with the IP address allocated by the SM function entity to the UE (pp. 0047-0051, 0085).  

As per claim 26, T-Mobile taught the invention as claimed in claim 25.  T-Mobile did not specifically teach wherein the processor is further configured to execute the following process:
Determining a stored IP address allocated to the UE as the source IP address of the first data and replacing the default address or the IP address, in a case that the timer is not timed out.  

Synnergren taught to determine a stored IP address allocated to the UE as the source IP address of the first data and replacing the default address or the IP address (pp. 0047-0051).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of T-Mobile and Synnergren and utilize a pool of stored IP addresses to allocate IP address for requesting UE.  

 As per claim 29, T-Mobile taught the invention as claimed in claim 23.  T-Mobile did not specifically teach wherein the processor is further configured to acquire the first data transmitted by the UE by executing the following process:
Receiving a third request message transmitted by a MM function entity, wherein the third request message carries the first data transmitted by the UE to the MM function entity; and wherein 
After the step of acquiring the first data transmitted by the UE, and prior to the step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address, the method further comprising:
Allocating an IP address to the UE according to the third request message.  

Synnergren taught the MM function entity to comprise the SM function entity (pp. 0032).  When implemented with T-Mobile’s teaching it is obvious for the MM function entity to forward the first data to the SM function entity internally and yield the same result as using a third request message.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and allowing MM function entity to function as a relay to forward UE transmitted data messages to the SM function entity.  

As per claim 30, T-Mobile taught the invention as claimed in claim 23.  T-Mobile did not specifically teach wherein the processor is further configured to acquire the first data transmitted by the UE by executing the following process:
Receiving first data transmitted by the UE and forwarded by a MM function entity; and
The step of determining the IP address allocated by the SM function entity to the UE as the source IP address of the first data and replacing the default IP address or the random IP address comprises:
Determining a stored IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address.  

Synnergren taught the MM function entity to comprise the SM function entity (pp. 0032).  When implemented with T-Mobile’s teaching it is obvious for the MM function entity to exchange communication message with the SM function entity internally and forward UD data to the SM function entity.  Synnergren also taught to determine a stored IP address allocated to the UE as the source IP address of the first data and replacing the default IP address or the random IP address (pp. 0047-0051).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and allowing MM function entity to function as a relay to forward UE transmitted data messages to the SM function entity and allocated stored IP address for the UE.  

As per claim 31, T-Mobile taught the invention as claimed in claim 23.  T-Mobile did not specifically teach wherein the processor is further configured to execute the following process when the SM function entity allocates an IP address to the UE and a user plane gateway is selected: 
Transmitting second data to the user plane gateway, wherein the second data is obtained by replacing the source IP address of the first data with the IP address allocated by the SM function entity to the UE.  

Synnergren taught wherein when the SM function entity allocates an IP address to the UE, a user plane gateway is selected (pp. 0004-0005, 0032-0033), and transmitting second data to the user plane gateway, wherein the second data is obtained by replacing the source IP address of the first data with the IP address allocated by the SM function entity to the UE (pp. 0047-0051, 0085).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of T-Mobile and Synnergren and transmit the data to a gateway with the allocated IP address.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 25, 2021